McLennan, P. J.:
The facts stated in the affidavits of the relator, upon which the motion was made, are in no manner controverted by the respondents, and, therefore, for the purposes of this appeal, such statements should be taken to be true and it must be assumed that the relator was improperly and illegally expelled from the society.
We consider it of no importance that the supreme regent had ceased to occupy that office before the decision of this motion. Whatever obligation rested upon him in the premises, equally rested upon his successor, whoever he might be, and if the relator is entitled to the relief demanded against the Royal Arcanum and such relief is enforcible as against it, it is immaterial who its subordinate officers may be and who may be charged with the duty of giving force and effect to any' decree of the court granting to the relator the relief demanded.
. So that, as suggested, the only'question which need be considered is, whether or not the Supreme Court of this State has the power to issue a peremptory writ of mandamus against a fraternal bene*88ficiary society, a foreign corporation, but authorized to carry on and transact it's business in this State, and to protect the rights of its members residents of this State, and to the'same extént as such rights could be protected as against a domestic corporation.-
It has been uniformly, held by the courts of this State that the ■ writ of mandamus is the proper remedy to compel the reinstatement. of members in so far as it applies to a- corporation organized under the laws of this State. In such case there is no question as to the power of the court to direct what the corporation should do. in the premises in order to .equitably protect the interests of the members.
It is insisted in the holding of the court in this case that because of, the fact that the defendant corporation is a resident óf a foreign State that-the Supréme Court of this State is without-jurisdiction to deal with it. My notion is that a foreign corporation such as is the defendant, which undertakes to do business in this State, under a license granted by this State, puts itself in exactly the same relation as if -it was a domestic corporation, organized under the 'laws-of this State; in other words, that -the license extended to spell foreign corporation, enabling it to conduct, its business "in- this State, has precisely the same effect as if the corporation had originally been organized to do business within this State, and that there is no distinction between a.domestic corporation, authorized.under the laws of our State to carry on- the business of insurance within this State, and a corporation organized in ■ another. State, biit which under the laws of our State and under a certificate granted to it, is authorized to conduct, and carry on a similar business,
We are led to conclude that a foreign corporation, which can only do business in this State because of a license or certificate issued to it, after the issuance, of such license or certificate, sustains precisely the same relation as do such corporations, organized within this State; that such license so issued, when accepted, makes such foreign corporation, for all the purposes of serving process for the protection of' the, rights of its members, practically the same as if it -were a State corporation. In other words, it seems to me that the law, so far as all- procedure for the protection of the rights of individual members of mutual benefit insurance- corporations is concerned, is precisely the same as regards foreign- corporations, which
*89have procured their certificate of the State authorizing them to do business therein, as it is in relation to domestic corporations; in other words, that the certificate thus authorizing the foreign corporation to do business in this State is in effect a license to it, and which, when accepted, is equivalent to a declaration on its part that it will accept the duties and responsibilities imposed by the laws of the State in which it assumes to do business.
In the case of Morgan v. Mutual Benefit Life Ins. Co. (189 N. Y. 447), recently decided by the Court of Appeals, it seems to me that it has been decided that a foreign insurance company, which comes into this State under a certificate from the Superintendent of Insurance, becomes for all practical purposes a domestic insurance corporation. As stated by Judge Chase in his opinion : “ A foreign insurance company is not allowed to do business in this State until it submits itself fully to the jurisdiction of our courts. It must obtain from our superintendent of insurance a certificate authorizing it to do business in this State. It is subject to examination by the insurance department of this State, and it is required to deposit with the superintendent of insurance of this State or. with the auditor, comptroller or general fiscal officer of the State by whose laws it is incorporated, stocks and bonds as provided by our statutes to the same amount as required by domestic insurance corporations, which stocks and bonds are held in trust for the benefit of all the policy holders of the corporation. A foreign insurance corporation is also required to appoint our superintendent of insurance its attorney in this.State upon whom all lawful process in any action or proceeding against the corporation can be served. The' authority of such foreign insurance corporation must be revoked in case it applies to remove into the United States court any action brought against it in a court of this State. Our statutes expressly provide that an action against a foreign corporation may be maintained by a resident of the State or by a domestic corporation for any cause of action. Such an action.may be maintained in this State by another foreign corporation or by a non-resident when the action is brought to recover damages for ■ the breach of a contract made within this State.
“ The presence of the insurance company in this State is not temporary, but continuous. ■ It is legally and. actually here, not only *90because process has been served upon it and it has appeared in the action, but it is here pursuant to the provisions of our. statutes, by authority of which it is doing business and maintaining offices in this State.” •
It seems to me that under the decision of the Court of Appeals quoted that the defendant,, the Boyal Arcanum, is a resident of' this State so far as is necessary to make it amenable to the process of the Supreme Court of this State, and to all decrees which may be made pursuant thereto.
Our conclusion is that by reason of the certificate granted to the Boyal Arcanum to do business in this State, and by its acceptance of such license, it became subject'to the same rules and regulations, and to the same jurisdiction of the courts of this State, as if it had been originally incorporated therein.
• It follows that the order appealed from should be reversed, with costs, and matter remitted to the Special Term for rehearing thereon.
All concurred; Krusé, J., not sitting.
• Order reversed, with costs, and the preliminary objections interposed by respondents at the Special Term held to be insufficient, and the entire matter remitted to the Special Term for rehearing thereon.